MDU RESOURCES GROUP, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Twelve Months Ended March31,2009 Year Ended December31,2008 (In thousands of dollars) Earnings Available for Fixed Charges: Net Income (a) $ (121,515 ) $ 293,826 Income Taxes (108,387 ) 147,475 (229,902 ) 441,301 Rents (b) 12,461 11,781 Interest (c) 88,603 86,320 Total Earnings Available for Fixed Charges $ (128,838 ) $ 539,402 Preferred Dividend Requirements $ 685 $ 685 Ratio of Income Before Income Taxes to Net Income 189 % 150 % Preferred Dividend Factor on Pretax Basis 1,295 1,028 Fixed Charges (d) 104,884 101,452 Combined Fixed Charges and Preferred Stock Dividends $ 106,179 $ 102,480 Ratio of Earnings to Fixed Charges (e) 5.3 x Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (e) 5.3 x (a) Net income excludes undistributed income for equity investees. (b) Represents interest portion of rents estimated at 33 1/3%. (c) Represents interest, amortization of debt discount and expense on all indebtedness and amortization of interest capitalized, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income) and interest capitalized. (d) Represents rents (as defined above), interest, amortization of debt discount and expense on all indebtedness, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income). (e) Due to the $84.2 million and $384.4 million after-tax noncash write-downs of natural gas and oil properties in the fourth quarter of 2008 and the first quarter of 2009, respectively, earnings were insufficient by $235.0 million to cover combined fixed charges and preferred stock dividends for the twelve months ended March 31, 2009. If the $84.2 million and $384.4 million after-tax noncash write-downs are excluded, the ratio of earnings to fixed charges and the ratio of earnings to combined fixed charges and preferred stock dividends would have been 6.0 times and 5.9 times, respectively, for the twelve months ended March 31, 2009. The above ratios related to fixed charges and combined fixed charges and preferred stock dividends that exclude the effect of the after-tax noncash write-downs of natural gas and oil properties are non-GAAP financial measures. The Company believes that these non-GAAP financial measures are useful because the write-downs excluded are not indicative of the Company’s cash flows available to meet its fixed charges obligations. The presentation of this additional information is not meant to be considered a substitute for financial measures prepared in accordance with GAAP.
